Argued October 2, 1923.
On a sheriff's interpleader between the judgment debtor's vendee of machinery and an execution creditor who had levied on it, the court directed a verdict for defendant-creditor, on the ground that the plaintiff-claimant produced no legal evidence of ownership. This appeal challenges that instruction. The following quotation from the opinion of the President Judge of the court below contains all that need be said in affirming. "The sole question ...... was whether a bill of sale for personal property of which possession is not delivered to the vendee is good as against a creditor of the vendor....... Such delivery of possession as is consistent with the nature of the property and the situation of the parties is necessary in order to make a transfer of title to personal property valid against the creditors of the vendor. Where, as in this case, the vendor continues, to all appearances, to occupy the same relation to the property as he did before the attempted transfer, so far as concerns his creditors, no title passes, and they may, for purposes of execution, treat the goods as still belonging to him: Lehr v. Brodbeck, 192 Pa. 535; Barlow v. Fox, 203 Pa. 115; Northrop v. Finn Construction Co., 260 Pa. 15; Rucker v. Spicer,269 Pa. 451; Bowersox v. Weigle et al., 77 Pa. Super. 367."
Judgment affirmed. *Page 75